Appeal from that part of an interlocutory order of the Additional Special Term of the Supreme Court, New York county, entered February 27, 1936, and from that part of the final order of said court entered April 29, 1936, which subordinates the interest of the Lawyers Mortgage Company in the mortgage thereby reorganized to the interests of the holders of certificates therein. Appeal also from order granting reargument but adhering to the original decision of February 27, 1936. Orders so far as appealed from unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present-—Martin, P. J., McAvoy, Dore and Cohn, JJ. [157 Misc. 813.]